Bloodworth, J.
1. Complaint is made that the court erred in admitting certain documentary evidence. This evidence is not set out either literally or in substance in the motion for a new trial, or attached thereto as an exhibit. Under the repeated and uniform rulings of this court and the Supreme Court, such ground of a motion for a new trial cannot be considered. Walton v. Busby, 147 Ga. 487 (94 S. E. 562); Smith v. Leverett, 22 Ga. App. 290 (2) (96 S. E. 8).
2. The court did not err in any of its rulings on the pleadings, nor in the charge of which complaint is made, nor in directing a verdict for the plaintiff.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.